Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03     Desc Main
                          Document      Page 1 of 9




                                         Amended




                                                            $1086.24



                                    No
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 2 of 9




                                             January 11, 2021
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 3 of 9




           1/11/2021,
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 4 of 9
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 5 of 9
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 6 of 9
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 7 of 9
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 8 of 9
Case 18-17044-pmm   Doc   Filed 01/11/21 Entered 01/11/21 19:46:03   Desc Main
                          Document      Page 9 of 9
